IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT NASHVILLE             FILED
                          SEPTEMBER 1999 SESSION
                                                        October 12, 1999

                                                       Cecil Crowson, Jr.
                                                      Appellate Court Clerk
DANIEL LeMAY SANDERS,              )
                                   )    C.C.A. NO. 01C01-9712-CC-00586
            Appellant,             )
                                   )    ROBERTSON COUNTY
VS.                                )
                                   )    HON. ROBERT W. WEDEMEYER,
STATE OF TENNESSEE,                )    JUDGE
                                   )
            Appellee.              )    (Post-Conviction)



FOR THE APPELLANT:                      FOR THE APPELLEE:


GREGORY D. SMITH                        PAUL G. SUMMERS
One Public Square, Suite 121            Attorney General & Reporter
Clarksville, TN 37040
                                        GEORGIA BLYTHE FELNER
                                        Asst. Attorney General
                                        John Sevier Bldg.
                                        425 Fifth Ave., North
                                        Nashville, TN 37243-0493

                                        JOHN W. CARNEY
                                        District Attorney General

                                        DENT MORRISS
                                        Asst. District Attorney General
                                        500 South Main St.
                                        Springfield, TN 37172



OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                      OPINION



              Pursuant to plea negotiations, the petitioner pled guilty to first-degree

murder and received an agreed sentence of life without parole. He timely filed a petition

for post-conviction relief, arguing that his plea was unknowing and involuntary due to the

ineffective assistance of trial counsel. After a hearing, the post-conviction court found

that the petitioner received effective assistance of counsel and that his plea was

knowingly and voluntarily entered. The petitioner now appeals. Finding no merit to his

argument, we affirm the post-conviction court’s order.



              The petitioner maintains that his trial attorneys gave him incorrect

information and “bad advice” about his case. At the post-conviction hearing, the

petitioner, who potentially faced the death penalty if convicted at trial, testified that his

attorneys advised him that the punishment of life without parole, the sentence to which

he agreed, might still allow him the opportunity for parole in ten or fifteen years because

the laws were always changing and prisons were overcrowded. He also testified that he

believed he would be executed immediately following trial, even though (as he later

discovered) the electric chair had not been used for decades. According to the petitioner,

he felt pressured by circumstance and by his attorneys into accepting the plea offer.



              On nearly every point, the testimony of the petitioner’s trial attorneys

contradicted the petitioner’s testimony. Both attorneys denied advising the petitioner that

there was any real possibility he could eventually receive parole with a life-without-parole

sentence. Both attorneys also denied advising the petitioner that he would be executed

immediately upon a jury’s finding of guilt. According to them, they advised the petitioner

about the appellate process, and they tended to agree with the petitioner’s view that even

if he received the death penalty he would likely never be executed, but they also warned

him that there was a tremendous difference in the nature of incarceration for death row

                                             2
inmates and for the general prison population. The post-conviction court specifically

discredited the petitioner’s testimony and found he was given “the best representation he

could get.” Because the evidence does not preponderate against these findings, the

court’s findings preclude the relief petitioner seeks. See State v. Tate, 615 S.W.2d 161,

162 (Tenn. Crim. App. 1981)(factual findings of trial court have the weight of a jury verdict

and will not be set aside unless the evidence preponderates against them).



                 The evidence shows that the petitioner placed significance on family

visitation in prison and that visitation while on death row was much more limited than

general incarceration. The petitioner expressed that accepting the plea agreement was

his “only way out” to avoid the electric chair because his grandmother was on her death

bed at the time he was considering the plea offer. He also stated that his attorneys

pressured him into accepting the plea by telling him he “didn’t stand a chance” at trial

because his codefendant would be testifying against him. The attorneys testified that the

case against the defendant was very strong and that it was in the petitioner’s best interest

to enter a plea agreement. Despite this, they indicated that if the petitioner chose to

proceed to trial, they were ready. After considering the evidence, the post-conviction

court determined that there was “not one speck of evidence” to support allowing the

petitioner to withdraw his guilty plea.1 We agree. See Tate, 615 S.W.2d at 162. The

post-conviction court’s order is affirmed.




                                                           _______________________________
                                                           JOHN H. PEAY, Judge




        1
        At the conclusion of his findings, the post-conviction court judge also stated, “I apologize to the
Appeals Court for rambling on and on . . . .” Apology accepted.

                                                     3
CONCUR:




______________________________
DAVID H. WELLES, Judge



______________________________
JOHN EVERETT W ILLIAMS, Judge




                                 4